

117 HR 4315 IH: Fair COLA for Seniors Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4315IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Garamendi (for himself, Ms. Pingree, Mrs. Beatty, Mr. Fitzpatrick, Mr. Sablan, Mrs. Napolitano, Mr. Deutch, Mr. McNerney, Ms. McCollum, Mr. Kilmer, Mr. Brown, Mr. Pocan, Ms. Kuster, Ms. Speier, Ms. Eshoo, Ms. Strickland, Mr. Moulton, Mr. Brendan F. Boyle of Pennsylvania, Ms. Moore of Wisconsin, Mr. Cohen, Mr. Sires, Ms. Kaptur, Mr. Lieu, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Veterans' Affairs, Oversight and Reform, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for cost-of-living increases for certain Federal benefits programs based on increases in the Consumer Price Index for the elderly.1.Short titleThis Act may be cited as the Fair COLA for Seniors Act of 2021.2.Computation of cost-of-living increases based on Consumer Price Index for Elderly Consumers(a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end the following new subparagraph:(H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..(b)Application to pre-1979 law(1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended by adding at the end the following new subparagraph:(D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..(2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended—(A)by striking and by section 9001 and inserting , section 9001; and(B)by inserting and section 2 of the Fair COLA for Seniors Act of 2021, after 1986,.(c)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish the index authorized by section 191 of the Older Americans Amendments Act of 1987 (29 U.S.C. 2 note) for each calendar month, beginning with the date of enactment of this Act, and such index shall be known as the Consumer Price Index for Elderly Consumers.(d)Effective dateThe amendments made by subsection (a) shall apply to determinations made with respect to cost-of-living computation quarters (as defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C. 415(i)(1)(B))) ending on or after September 30, 2021.3.Cost-of-living increases for certain Federal benefits programs based on increases in the Consumer Price Index for the elderlyNotwithstanding any other provision of law, whenever benefit amounts under title II of the Social Security Act are increased by any percentage effective with any month as a result of a determination made under section 215(i) of such Act, the dollar amounts in effect for the payment of the following benefits, as such amounts were in effect immediately before the increase of such benefit amounts, shall be increased by the same percentage:(1)An annuity under the Civil Service Retirement System or the Federal Employees Retirement System.(2)Department of Veterans Affairs wartime disability compensation under section 1114 of title 38, United States Code.(3)Department of Veterans Affairs additional compensation for dependents under section 1115(1) of such title.(4)The Department of Veterans Affairs clothing allowance under section 1162 of such title.(5)Department of Veterans Affairs dependency and indemnity compensation to surviving spouse under subsections (a) through (d) of section 1311 of such title.(6)Department of Veterans Affairs dependency and indemnity compensation to children under sections 1313(a) and 1314 of such title.(7)Military retirement and survivor benefit programs, as defined in section 1461(b) of title 10, United States Code.